ACCEPTED
                                                                         09-17-00399-CR
                                                              NINTH COURT OF APPEALS
                                                                     BEAUMONT, TEXAS
                                                                      12/11/2017 2:01 PM
                                                                  CAROL ANNE HARLEY
                                                                                  CLERK

             No. 09-17-00399-CR
  ——————————————————————————————
                                         FILED IN
                                  9th COURT OF APPEALS
          IN THE COURT OF APPEALS     BEAUMONT, TEXAS
            9th DISTRICT OF TEXAS 12/11/2017 2:01:15 PM
              BEAUMONT, TEXAS       CAROL ANNE HARLEY
  ——————————————————————————————           Clerk


MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S INITIAL
                        BRIEF


                    RICKY RAY MARTINEZ
                        APPELLANT

                               VS.

                     THE STATE OF TEXAS
                          APPELLEE


          Appealed from the 258th Judicial District Court
                      of Polk County, Texas




                              BOBBY L PHILLIPS
                              State Bar No: 24088223
                              419 N Washington Ave.
                              Livingston, Texas 77351
                              Telephone No.: (936) 327-5619
                              Facsimile No.: (936) 327-5610




                                 1
                 MOTION FOR EXTENSION OF TIME
                TO FILE APPELLANT’S INITIAL BRIEF
      ___________________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      Appellant, under Texas Rules of Appellate Procedure, 38.6(b), respectfully

requests the Court to extend the time to file Appellant’s Initial Brief and would

show the following:

         1. Ricky Ray Martinez is the Appellant.        The State of Texas is the

            Appellee.

         2. Appellant’s Initial Brief in this matter is due December 29, 2017.

         3. Bobby L Phillips was appointed to represent Appellant in his appeal.

         4. Since the date of appointment, counsel for Appellant has had a busy

            trial schedule and preparation of numerous other briefs. As a result,

            counsel was unable to allot the necessary time to adequately prepare

            Appellant’s Initial Brief.

         5. Therefore, Appellant requests this Honorable Court to grant Appellant

            a thirty (30) day extension of time for the filing of Appellant’s Initial

            Brief due to the voluminous record and the number of appeals briefs

            due during the following two to three months.




                                         2
6. Appellant’s counsel communicated with Carolyn Sckerl “CM” Allen

   with the Polk County District Attorney’s Office on December 11,

   2017 and she stated that she had no objection to Appellant’s Motion

   for Extension of Time.

7. This is Appellant’s first request for an extension of time to file

   Appellant’s Initial Brief in this matter, making this the first request

   that has been made by Appellant.

8. Appellant requests this extension of time not for the purpose of delay,

   but so that justice can be done and the matter properly presented to

   this Honorable Court.

                                   Respectfully submitted,



                                   /s/ Bobby L Phillips
                                   BOBBY L. PHILLIPS
                                   State Bar No: 24088223
                                   419 N Washington Ave.
                                   Livingston, Texas 77351
                                   Telephone No.: (936) 327-5619
                                   Facsimile No.: (936) 327-5610
                                   Attorney for Appellant




                               3
                      CERTIFICATE OF CONFERENCE
                       & CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been sent to
the Polk County District Attorney’s office on this the 11th day of December, 2017
via fax electronic mail.


                                               /s/ Bobby L Phillips
                                              Bobby L Phillips




                                          4